                                         THE UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF OHIO

                    IN RE:                                           )   CHAPTER 13
                                                                     )   CASE NO: 16-52851
                    DEBBIE A FRYE                                    )
                                                                     )   ALAN M. KOSCHIK
                                                                     )   BANKRUPTCY JUDGE
                                                 DEBTOR(S)           )
                                                                     )   NOTICE OF FINAL CURE PAYMENT AND
                                                                     )   COMPLETION OF PAYMENTS UNDER THE
                                                                     )   PLAN PURSUANT TO RULE 3002.1 (f).
                                                                     )
                                                                     )   TRUSTEE’S REQUEST FOR THE COURT TO
                                                                     )   ISSUE A DISCHARGE IN CHAPTER 13
                                                                     )   CASE
                                                                     )
                                                                     )   30 DAY NOTICE AND OBJECTION PERIOD
                                                                     )   FOR ALL PARTIES IN INTEREST


                             Now comes Keith L. Rucinski, the Chapter 13 Trustee, and pursuant to Fed. Bankr.

                    Rule 3002.1(f) gives notice that the Debtor(s) in the above Chapter 13 case has/have

                    submitted funds to complete payment to all creditors who have filed a claim(s) in the above

                    Chapter 13 plan confirmed in this case on 03/09/2017.

                             Notice to Real Property Creditors

                             All amounts required to be paid to all creditors on their respective claim(s),
CHAPTER 13
Keith L. Rucinski
     Trustee        including all amounts necessary to cure mortgage arrearages, have been paid.
Akron, OH 44308
 (330)762-6335
       Fax                   The Trustee’s records reflect that all Real Property Creditors who have received
 (330)762-7072

                    conduit mortgage payments through the Chapter 13 plan have been paid in full through the

                    date of this Notice of Final Cure.

                             Within 30 days of the service of this Notice, all Real Property(s) creditors, regardless

                    if the monthly payment was paid through the plan as a conduit or directly by the Debtor(s)

                    must file and serve same on the Debtor(s), Debtor(s)’s counsel and the Trustee, pursuant to

                    Fed. Bankr Rule 3002.1(g), a statement indicating whether it agrees that the Debtor(s) has

                    paid in full the amount required to cure any default and whether, consistent with § 1322(b)

                    (5), the debtor is otherwise current on all payments as of the date of this notice.


              16-52851-amk         Doc 41     FILED 06/15/21       ENTERED 06/15/21 12:49:13              Page 1 of 5
                              If any Real Property Creditor(s) does not agree that the Debtor(s)’s mortgage

                    payments are current as of the date of this notice, the Real Property Creditor(s) shall file a

                    formal objection with the US Bankruptcy Court, located in Akron, Ohio, in response to this

                    notice.

                              Effective for cases filed on or after March 1, 2016, pursuant to Administrative

                    Order No. 16-01, if any Real Property Creditor(s), who has received conduit mortgage

                    payments though the Chapter 13 plan, fails to respond to this Notice of Final Cure, the

                    Debtor(s)’s mortgages on real property shall be deemed current as of the date of this

                    notice. The Court’s order granting the Debtor(s) a discharge in this case shall have the

                    effect of deeming the mortgage(s) current as of the date of this notice and will bar the

                    Real Property Creditor from asserting any action in any court that there is a payment

                    default predating the Notice of Final Cure filed by the Trustee.

                              For any Real Property Creditor which did not receive conduit mortgage

                    payments through the Chapter 13 plan, the Debtor is encouraged to file their own

                    motion to deem the mortgage current. The discharge order in the case shall not deem

CHAPTER 13          the mortgage current if the Real Property creditor did not receive conduit mortgage
Keith L. Rucinski
     Trustee
Akron, OH 44308     payments through the Chapter 13 plan.
 (330)762-6335
       Fax
 (330)762-7072                Debtor(s) and Creditor(s) may access the Trustee’s records through the

                    National Data Center. There is no charge for Debtor(s) and their counsel to use the

                    National Data Center. There is a charge creditors must pay the National Data Center

                    to access data. The National Data Center is not part of the Chapter 13 office.

                    Creditors may access data free of charge through the Trustee’s 13 Network Program

                    (application required). The application and links to both the National Data Center

                    and 13 Network program are available on the Chapter 13 web page at

                    www.chapter13info.com.



              16-52851-amk          Doc 41    FILED 06/15/21       ENTERED 06/15/21 12:49:13            Page 2 of 5
                           Request for Discharge

                           Additionally, the Trustee hereby requests that if no objection is timely filed, the Clerk

                    of Court be authorized and directed to enter a discharge of Debtor(s) in this case.

                            In accordance with 11 USC Section 102, unless a party in interest objects to the
                    Notice of Final Cure and/or the Trustee’s Request for the Court to Issue a Discharge in
                    this Chapter 13 case and files a written request for hearing before the Court within 30
                    days from the date in the below certificate of service, the Trustee’s request shall be
                    granted and the Court will issue an order of discharge. Objections must be served on
                    all parties in the below certificate of service. Objections must be filed with the United
                    States Bankruptcy Court at:

                                                 United States Bankruptcy Court
                                                       2 South Main Street
                                              455 John F. Seiberling Federal Building
                                                        Akron, OH 44308


                    Respectfully submitted,


                    /s/ Keith L. Rucinski
                    Keith L. Rucinski,Chapter 13 Trustee
                    Ohio Reg. No. 0063137
                    Joseph A. Ferrise, Staff Attorney
                    Ohio Reg., No 0084477
                    Akron, OH 44308
                    Tel 330.762.6335
                    Fax 330.762.7072
CHAPTER 13          krucinski@ch13akron.com
Keith L. Rucinski
     Trustee        jferrise@ch13akron.com
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




              16-52851-amk        Doc 41      FILED 06/15/21      ENTERED 06/15/21 12:49:13            Page 3 of 5
                                                      CERTIFICATE OF SERVICE

                           I hereby certify that on 06/15/2021, the following were served a copy of this
                    pleading:

                    Via Regular Mail

                    DEBBIE A FRYE
                    925 JASON AVENUE
                    AKRON, OH 44314

                    All creditors per attached list

                    Via ECF

                    CHRIS G. MANOS, ATTORNEY (manoslegalservices@sbcglobal.net)
                    Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                    Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                    Date of Service: 06/15/2021                   By: C. Gordon
                                                                  Office of the Chapter 13 Trustee




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




              16-52851-amk         Doc 41     FILED 06/15/21     ENTERED 06/15/21 12:49:13           Page 4 of 5
                    CHASE RECORDS CENTER
                    ATTN CORRESPONDENCE MAIL
                    700 KANSAS LANE MC LA4-5555
                    MONROE, LA 71203

                    CITY OF AKRON LAW DEPARTMENT
                    161 SOUTH HIGH STREET SUITE 202
                    AKRON, OH 44308-1655

                    JP MORGAN CHASE BANK NA
                    ATTN CORRESPONDENCE MAIL
                    700 KANSAS LANE  MC LA4-5555
                    MONROE, LA 71203

                    REGIONS BANK
                    PO BOX 10063
                    BIRMINGHAM, AL 35202-0063

                    SN SERVICING CORP
                    323 5TH STREET
                    EUREKA, CA 95501

                    SUMMIT COUNTY FISCAL OFFICER
                    C/O TIMOTHY J WALSH
                    53 UNIVERSITY AVE 7TH FLOOR
                    AKRON, OH 44308




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




              16-52851-amk      Doc 41   FILED 06/15/21   ENTERED 06/15/21 12:49:13   Page 5 of 5
